Citation Nr: 0635541	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1980 and from January 1985 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied service connection for low back 
disability.  Jurisdiction over the matter was transferred to 
the Los Angles RO during the pendency of the appeal.

The veteran was afforded a personal hearing at the RO before 
the undersigned Veterans Law Judge in July 2003.  A 
transcript of the hearing is associated with the claims file.

The Board remanded the matter in June 2004 for the purpose of 
obtaining additional evidence.  The matter was returned in 
October 2006 for final appellate consideration.

Finally, the Board notes that the veteran raised a claim in 
January 2005 for service connection for depression and 
generalized anxiety disorder as secondary to his service 
connected disabilities.  The RO does not appear to have 
considered this issue.  The issue of secondary service 
connection for depression and generalized anxiety disorder is 
therefore referred to the RO for proper development.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's current lumbar 
spine disability (diagnosed as lumbar spondylosis with 
degenerative disc disease L5-S1, status post lumbar 
laminectomy and L4-S1 fusion) is etiologically related to an 
in-service motorcycle accident.  


CONCLUSION OF LAW

Entitlement to service connection for lumbar spondylosis with 
degenerative disc disease L5-S1, status post lumbar 
laminectomy and L4-S1 fusion, is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Service medical records, in pertinent part, show the veteran 
the veteran injured his low back in February 1985 when he 
slipped in the shower.  In addition to his complaints of 
pain, the veteran demonstrated a decrease in range of motion 
of the lumbar spine.  X-rays were negative.  He was diagnosed 
as having a contusion of the right sacroiliac region.  Also 
of record is a November 1987 report indicating that the 
veteran suffered multiple injuries in a motor vehicle 
accident (MVA).  He complained of right-sided neck and 
shoulder pain.  The examining physician reported that the 
veteran had sustained a whiplash-like injury been in an MVA 
that occurred that morning.  No findings were made with 
regard to the low back.

Records received from D.I. Rabbani, M.D., J.A. Kozak, M.D., 
the Houston VA Medical Center (VAMC), and Texas Orthopedic 
Hospital document the veteran's treatment for low back pain.  
VA treatment records make reference to a 1996 lifting injury.  
A June 2001 report from Dr. Kozak indicated that the veteran 
sustained a workplace lifting injury in September 2000.  A 
similar history was provided in a June 2001 report received 
from Dr. Rabbani.  In both instances, no reference was made 
to the veteran's active service.  In September 2001, the 
veteran underwent surgery for disc disruption syndrome, L4-5 
and L5-S1 segment.  An anterior lumbar fusion of the L4-5 and 
L5-S1 segment was performed.   

The veteran was afforded a VA orthopedic examination in 
October 2005.  He complained of progressive low back pain 
since injuring his back in service.  He said he initially 
injured his back in February 1985 when he slipped in the 
shower.  He indicated that he severely bruised his spine.  
The veteran reported that he suffered another fall in 1992 
where he injured his low back.  He also stated that he had 
sustained post-service lifting injuries in 1996 and 2000.  
The examiner made reference to the medical records 
documenting the 1985, 1996, and 2000 back injuries as well as 
the 1987 MVA, which had caused a whiplash-like injury.  
Following a detailed review of the claims file and physical 
examination, which included X-ray studies, the veteran was 
diagnosed as having chronic low back pain due to lumbar 
spondylosis with degenerative disc disease L5-S1, status post 
lumbar laminectomy and L4-S1 fusion.  The examiner opined 
that the veteran's current low back disability was "not 
likely the result of his in-service injury in February 
1985."  He said that the back disability was instead "more 
likely than not" a resulted of the intercurrent lifting 
injuries in 1996 and 2000.  However, in addition to the 
intercurrent lifting injuries, the examiner stated that the 
veteran also had an intercurrent MVA in 1987 that "more 
likely contributed to his disability."

A review of the record shows that the veteran suffered a 
whiplash-like injury following an in-service MVA.  There is 
also evidence of a current diagnosis of lumbar spondylosis 
with degenerative disc disease L5-S1, status post lumbar 
laminectomy and L4-S1 fusion, and that a VA examiner has 
related to the in-service injury.  The Board acknowledges 
that records relevant to the 1987 MVA made no reference to 
any type of back injury, and that the veteran's injuries 
appear to have been confined to the neck and shoulder area.  
However, there is no discounting the fact that the VA 
examiner specifically indicated that the 1987 MVA contributed 
to the veteran's low back disability.  Further, while there 
is no evidence of treatment for low back disability until 
1996, the Board notes that the veteran gives a history of 
treatment for low back pain in 1992, and that efforts to 
obtain these records have been frustrated because of possible 
service department errors.  

In essence, there is evidence that the veteran suffered 
whiplash-like injuries in an in-service MVA and evidence 
linking his current low back disability to that accident.  
The Board finds, resolving reasonable doubt in favor of the 
veteran, that the record shows that the current lumbar 
spondylosis with degenerative disc disease L5-S1, status post 
lumbar laminectomy and L4-S1 fusion, is etiologically related 
to injuries incurred in service.  Service connection for the 
lumbar spondylosis with degenerative disc disease L5-S1, 
status post lumbar laminectomy and L4-S1 fusion, is therefore 
warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for lumbar spondylosis with degenerative 
disc disease L5-S1, status post lumbar laminectomy and L4-S1 
fusion, and thus represents a full grant of the issue on 
appeal.  A decision therefore poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for lumbar spondylosis with 
degenerative disc disease L5-S1, status post lumbar 
laminectomy and L4-S1 fusion, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


